Exhibit 10.2

 



THIRD AMENDMENT TO DEVELOPMENT AGREEMENT

 

THIS THIRD AMENDMENT TO DEVELOPMENT AGREEMENT (this “Amendment”) is entered into
as of this 24th day of February, 2020, by and between IIP-MA 1 LLC, a Delaware
limited liability company (“Landlord”), PharmaCannis Massachusetts Inc., a
Massachusetts corporation (“Tenant”), and IIP Operating Partnership, LP, a
Delaware limited partnership (“Parent Company”).

 

RECITALS

 

A.                WHEREAS, Landlord, Tenant and Parent Company are parties to
that certain Development Agreement dated May 31, 2018, as amended (as so
amended, the “Existing Development Agreement”), providing for Tenant’s
construction and development of certain industrial and greenhouse Improvements
on the Land and for Landlord’s payment or reimbursement to Tenant for the costs
of completing the Improvements up to the Construction Contribution Amount,
subject to and in accordance with the terms of the Existing Development
Agreement and the Lease, for the property located at 465 Hopping Brook Road,
Holliston, Massachusetts 01746;

 

B.                 WHEREAS, concurrently with the execution of this Amendment,
Tenant and Landlord shall execute an amendment to the Lease; and

 

C.                 WHEREAS, Landlord, Tenant and Parent Company desire to modify
and amend the Existing Development Agreement only in the respects and on the
conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord, Tenant and Parent Company, in consideration of the
mutual promises contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, agree as follows:

 

1.                  Definitions. For purposes of this Amendment, capitalized
terms shall have the meanings ascribed to them in the Existing Development
Agreement unless otherwise defined herein. The Existing Development Agreement,
as amended by this Amendment, is referred to collectively herein as the
“Development Agreement.” From and after the date hereof, the term “Development
Agreement,” as used in the Existing Development Agreement and Lease, shall mean
the Existing Development Agreement, as amended by this Amendment.

 

2.                  Definitions. The definition of “Construction Contribution
Amount” is hereby amended and restated in its entirety as follows:

 

““Construction Contribution Amount” shall mean an amount not to exceed
Twenty-Seven Million Five Hundred Thousand Dollars ($27,500,000).”

 

3.                  No Default. Each of Tenant and Landlord represents, warrants
and covenants that, to the best of its knowledge, Landlord and Tenant are not in
default of any of their respective obligations under the Existing Development
Agreement and no event has occurred that, with the passage of time or the giving
of notice (or both) would constitute a default by either Landlord or Tenant
thereunder.

 



   

 

 

4.                  Effect of Amendment. Except as modified by this Amendment,
the Existing Development Agreement and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and effect and are
hereby ratified and affirmed. In the event of any conflict between the terms
contained in this Amendment and the Existing Development Agreement, the terms
herein contained shall supersede and control the obligations and liabilities of
the parties.

 

5.                  Successors and Assigns. Each of the covenants, conditions
and agreements contained in this Amendment shall inure to the benefit of and
shall apply to and be binding upon the parties hereto and their respective
heirs, legatees, devisees, executors, administrators and permitted successors
and assigns and sublessees. Nothing in this section shall in any way alter the
provisions of the Development Agreement restricting assignment or subletting.

 

6.                  Miscellaneous. This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof.

 

7.                  Authority. Tenant guarantees, warrants and represents that
the individual or individuals signing this Amendment have the power, authority
and legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

 

8.                  Counterparts; Facsimile and PDF Signatures. This Amendment
may be executed in one or more counterparts, each of which, when taken together,
shall constitute one and the same document. A facsimile or portable document
format (PDF) signature on this Amendment shall be equivalent to, and have the
same force and effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 2 

 



 

IN WITNESS WHEREOF, Landlord, Tenant and Parent Company have executed this
Amendment as of the date and year first above written.

 

LANDLORD:       IIP-MA 1 LLC              By:  /s/ Brian Wolfe  Name:  Brian
Wolfe  Title:  Vice President, General Counsel and Secretary                   
TENANT:        PHARMACANNIS MASSACHUSETTS, INC.             By:  /s/ Brett
Novey  Name:  Brett Novey  Title:  President                    PARENT COMPANY: 
      IIP OPERATING PARTNERSHIP, LP              By:  /s/ Brian Wolfe  Name: 
Brian Wolfe  Title:  Vice President, General Counsel and Secretary 

 

 



 

 